Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
         Allowable Subject Matter
Claims 1-2, 4-5, 8-11, 13-23, 25-46 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 25, the present invention from the present application discloses an information processing apparatus in which “detects a detection target in a detecting space beside the information processing apparatus, the power controller turns on the predetermined device based on at least the detection of the detection target by the detection unit, and the shifting of the power state of the information processing apparatus based on an operation of the button is prohibited during a predetermined period after the detection of the detection target by the detection unit” which is allowable in combination with the other claimed limitations. 
As to claims 13, 26, the present invention from the present application discloses an information processing apparatus in which “detects a detection target in a detecting space beside the information processing apparatus,  the power controller turns on the predetermined device based on at least the detection of the detection target by the detection unit, and then the power state of the information processing apparatus is not shifted during a predetermined period after the detection of the detection target by the detection unit even if the button is operated” which is allowable in combination with the other claimed limitations. 
As to claim 46, the present invention from the present application discloses an information processing apparatus in which “detects a detection target in a detecting space separated from the information processing apparatus,  the power controller turns on the predetermined device based on at least the detection of the detection target by the detection unit, and then the power state of the information processing apparatus is not shifted during a predetermined period after the detection of the detection target by the detection unit even if the button is operated” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Mamiya et al. (US P. No. 2012/0127538) and Maeda (US P. No. 2006/0171734), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Mamiya et al. (US P. No. 2012/0127538) discloses the first human-presence sensor and the second human-presence sensor, which are mounted in the image processing apparatus according to the present exemplary embodiment, are connected to the during-power-saving monitoring control section as described above. Detection signals from the first human-presence 
Maeda (US P. No. 2006/0171734) discloses a detecting unit for detecting the angle of inclination of the operation display unit; and a support operation executing unit for executing a specified operation to support a physically handicapped user when the detecting unit detects that the state of the operation display unit has been adjusted from an initial. The operation panel is set at the first position, which is the initially set position, at an initial stage when an unillustrated power switch is turned on, and is set to the second position by operating the activating button.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 05, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672